 



EXHIBIT 10.3
BRADY CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
     Option granted on                      ___, 20___, by Brady Corporation, a
Wisconsin corporation (the “Corporation”), to                      (the
“Employee”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Corporation, desiring to provide
increased long-term incentives for key salaried employees of the Corporation and
any present or future Subsidiary of the Corporation and desiring to facilitate
the efforts of the Corporation and its Subsidiaries to obtain and retain
employees of outstanding ability, adopted the Brady Corporation
                     Omnibus Incentive Stock Plan on
                                         (“the Plan”);
     NOW, THEREFORE, it is agreed as follows:

1.   Number of Shares Optioned; Option Price       The Corporation grants to the
Employee the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of                      (___) shares of the
presently authorized Class A Common Stock of the Corporation, $.01 par value,
whether unissued or issued and reacquired by the Corporation, at the price of
$___.___per share (the “Option Price”).   2.   Conditions of Exercise of Options
During Employee’s Lifetime; Vesting of Option       Except as provided
hereinafter in this paragraph and in paragraph 3, this Option may not be
exercised (a) unless Employee is at the date of the exercise in the employ of
the Corporation or a Subsidiary, and (b) until Employee shall have been
continuously so employed for a period of at least one year from the date hereof.
Thereafter, this Option shall be exercisable for any amount of shares up to the
maximum percentage of shares covered by this Option (rounded up to the nearest
whole share), as follows (but in no event shall this Option be exercisable for
any shares after the expiration date provided in paragraph 7):

              Maximum     Percentage     of Shares For Number of Completed Years
After   Which Option is Date of Grant of this Option   Exercisable
Less than 1
  Zero
At least 1 but less than 2
    33-1/3 %
At least 2 but less than 3
    66-2/3 %
At least 3
    100 %

 



--------------------------------------------------------------------------------



 



    If Employee shall cease to be employed by the Corporation or a Subsidiary
for any reason other than as provided in paragraph 3 after Employee shall have
been continuously so employed for one year after the grant of this Option,
Employee may, at any time within 90 days of such termination, but in no event
later than the date of expiration of this Option, exercise this Option to the
extent Employee was entitled to do so on the date of such termination. However,
if Employee was dismissed for cause, of which the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”) shall be the sole judge,
this Option shall forthwith expire. This Agreement does not confer upon Employee
any right of continuation of employment by the Corporation or a Subsidiary, nor
does it impair any right the Corporation or any Subsidiary may have to terminate
the Employee’s employment at any time.

3.   Termination of Employment       Notwithstanding the provisions of paragraph
2 hereof, if the Employee:

  (a)   is terminated by the death of the Employee, any unexercised, unexpired
Stock Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (b)   dies within 90 days
after termination of employment by the Corporation or its Affiliates, other than
for cause, any unexercised, unexpired Stock Options granted hereunder to the
Employee and exercisable as of the date of such termination of employment shall
be exercisable, in whole or in part, at any time within one year after the date
of death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (c)   is terminated as a
result of the disability of the Employee (a disability means that the Employee
is disabled as a result of sickness or injury, such that he or she is unable to
satisfactorily perform the material duties of his or her job, as determined by
the Board of Directors, on the basis of medical evidence satisfactory to it),
any unexercised, unexpired Stock Options granted hereunder to the Employee shall
become 100% vested and fully exercisable, in whole or in part, at any time
within one year after the date of disability; or     (d)   is terminated as a
result of the Employee’s retirement (after age 55 with ten years of employment
with the Corporation or an Affiliate or after age 65), any unexercised,
unexpired Stock Options granted hereunder to the Employee shall continue to vest
as provided in paragraph 2 hereof and any option that is or becomes vested may
be exercised within the term of such option.

2



--------------------------------------------------------------------------------



 



4.   Deferral of Exercise       Although the Corporation intends to exert its
best efforts so that the shares purchasable upon the exercise of this Option
will be registered under, or exempt from, the registration requirements of, the
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time or times this Option (or any portion of this Option) first becomes
exercisable, if the exercise of this Option would otherwise result in a
violation by the Corporation of any provision of the Act or of any state
securities law, the Corporation may require that such exercise be deferred until
the Corporation has taken appropriate action to avoid any such violation.   5.  
Method of Exercising Option       This Option shall be exercised by delivering
to the Corporation, at the office of its Treasurer, a written notice of the
number of shares with respect to which this Option is at the time being
exercised and by paying the Corporation in full the Option Price of the
            shares being acquired at the time.   6.   Method of Payment      
Payment shall be made either (i) in cash; (ii) by delivering shares of the
Corporation’s Class A Common Stock which have been beneficially owned by the
Employee, the spouse of the Employee, or both of them, for a period of at least
six months prior to the time of exercise (“Delivered Stock”); or (iii) by
delivering a combination of cash and Delivered Stock. Payment in the form of
Delivered Stock shall be in the amount of the Fair Market Value of the stock at
the date of exercise, determined in accordance with paragraph 9.   7.  
Expiration Date       This Option shall expire ten years after the date on which
this Option was granted.   8.   Withholding Taxes       The Corporation may
require, as a condition to the exercise of this Option, that the Employee
concurrently pay to the Corporation any taxes which the Corporation is required
to withhold by reason of such exercise. In lieu of part or all of any such
payment, the Employee may elect, subject to such rules and regulations as the
Committee may adopt from time to time, to have the Corporation withhold from the
shares to be issued upon exercise that number of shares having a Fair Market
Value, determined in accordance with paragraph 9, equal to the amount which the
Corporation is required to withhold.   9.   Method of Valuation of Stock      
The “Fair Market Value” of the Class A Common Stock of the Corporation on any
date shall mean, if the stock is then listed and traded on a registered national
securities exchange, or is quoted in the NASDAQ National Market System, the
average of the high

3



--------------------------------------------------------------------------------



 



    and low sales price recorded in composite transactions for such date or, if
such date is not a business day or if no sales of shares shall have been
reported with respect to such date, the next preceding business date with
respect to which sales were reported. In the absence of reported sales or if the
stock is not so listed or quoted, but is traded in the over-the-counter market,
Fair Market Value shall be the average of the closing bid and asked prices for
such shares on the relevant date.   10.   No Rights in Shares Until Certificates
Issued       Neither the Employee nor his heirs nor his personal representative
shall have any of the rights or privileges of a stockholder of the Corporation
in respect of any of the shares issuable upon the exercise of the Option herein
granted, unless and until certificates representing such shares shall have been
issued.   11.   Option Not Transferable       No portion of the Option granted
hereunder shall be transferable or assignable (or made subject to any pledge,
lien, obligation or liability of an Employee) except (a) by last will and
testament or the laws of descent and distribution (and upon a transfer or
assignment pursuant to an Employee’s last will and testament or the laws of
descent and distribution, any Option must be transferred in accordance
therewith); (b) during the Employee’s lifetime, nonqualified stock Options may
be transferred by an Employee to the Employee’s spouse, children or
grandchildren or to a trust for the benefit of such spouse, children or
grandchildren, provided that the terms of any such transfer prohibit the resale
of shares acquired upon exercise of the option at a time during which the
transferor would not be permitted to sell such shares under the Corporation’s
policy on trading by insiders.   12.   Prohibition Against Pledge, Attachment,
Etc.       Except as otherwise herein provided, the Option herein granted and
the rights and privileges pertaining thereto shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.   13.  
Changes in Stock       In the event there are any changes in the Class A Common
Stock of the Corporation through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination or exchange of
shares, rights offering or any other change affecting the Class A Common Stock
of the Corporation, appropriate changes may be made by the Committee, subject to
approval of the Board of Directors of the Corporation, in the aggregate number
of shares and the purchase price and kind of shares subject to this Option, to
prevent substantial dilution or enlargement of the rights granted to or
available for Employee.

4



--------------------------------------------------------------------------------



 



14.   Dissolution or Merger       Anything contained herein to the contrary
notwithstanding, upon the dissolution or liquidation of the Corporation, or upon
any merger in which the Corporation is not the surviving corporation, at any
time prior to the expiration date of the termination of this Option, the
Employee shall have the right within 60 days prior to the effective date of such
dissolution, liquidation or merger, to surrender all or any unexercised portion
of this Option to the Corporation for cash, subject to the discretion of the
Committee as to the exact timing of said surrender. Notwithstanding the
foregoing, however, in the event Employee has retired or died, Employee’s right
to surrender all or any unexercised portion of this Option under this paragraph
shall be available only to the extent that at the time of any such surrender,
Employee would have been entitled to exercise this Option under paragraphs 2 or
3 hereof, as the case may be. The amount of cash to be paid to Employee for the
portion of this Option so surrendered, shall be equal to the number of shares of
Class A Common Stock subject to the surrendered Option multiplied by the
difference between the Option Price per share, as described in paragraph 1
hereof, and the Fair Market Value per share, determined in accordance with
paragraph 9 hereof, as of the time of surrender.   15.   Notices       Any
notice to be given to the Corporation under the terms of this Agreement shall be
addressed to the Corporation in care of its Vice President and Chief Financial
Officer, and any notice to be given to the Employee may be addressed at the
address as it appears on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Except as provided
in paragraph 5 hereof, any such notice shall be deemed to have been duly given,
if and when enclosed in a properly sealed envelope addressed as aforesaid, and
deposited, postage prepaid, in the United States mail.   16.   Provisions of
Plan Controlling       This Option is subject in all respects to the provisions
of the Plan. In the event of any conflict between any provisions of this Option
and the provisions of the Plan, the provisions of the Plan shall control. Terms
defined in the Plan where used herein shall have the meanings as so defined.
Employee acknowledges receipt of a copy of the Plan.   17.   Wisconsin Contract
      This Option has been granted in Wisconsin and shall be construed under the
laws of that state.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused these presents to be
executed on its behalf by its President and to be sealed with its corporate
seal, and attested by the Secretary and the Employee has hereunto set his hand
and seal, all as of the day and year first above written, which is the date of
the granting of this Option evidenced hereby.

          BRADY CORPORATION    
 
       
By:
       
 
 
 
President and Chief Executive Officer    
 
       
By:
       
 
       
 
  Chairman, Compensation Committee    
 
       
By:
       
 
       
 
  Secretary    
 
       
EMPLOYEE:
       
 
              Employee Name (Country)    

6